Title: To John Adams from John Thaxter, 4 August 1783
From: Thaxter, John
To: Adams, John


          Sir,
            Monday London 4th. August 1783.
          I arrived here last Evening with Mr. Laurens & Son, Mr. Barclay, Storer & Champion— We came off Pool in Capt Barney, who left Havre de Grace on Friday last— Having luckily fell in with a Pilot Boat, & the Wind being good for Barney, we went on board the Pilot Boat & landed at Pool, Mr. Laurens thinking it most adviseable that Capt. Barney should improve the good Wind—so that he may be said to have sailed the 1st. of this month—
          Upon my Arrival in Town, I found the News Papers had got Mr. Boudinot’s Proclamation, summoning Congress to meet in the Jersey’s— I saw also a Letter from Philadelphia of the 24th. of June, mentioning the flight of Congress &ca. but that the Affair of the Army might and would be easily settled— There is some puffing in the Gazettes here about this matter, but it is so much in the old stile, & so like their language during the War, that ’tis nothing new.
          I arrived so late last Night, & have had so fatiguing a Voyage & Journey, that I have not yet been able to see any Acquaintance to know the state of Politicks— I inclose some Papers, which will be forwarded & perhaps delivered by Mr. Course, a young Gentleman who once lived with Mr. Ingraham, He will be able to tell you perhaps more News than I can possibly, after being so short a time here.
          
          Mr. Storer desires his Respects to you, you will make my best Compliments to your Son & yr Family.
          With perfect Respect, I have the honor to be, / Sir, / your most obedient & / most humble Servant.
          J Thaxter Junr.
        